In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-1895
DAVID M. MURRELL,
                                          Petitioner-Appellant,
                               v.

MATTHEW J. FRANK, Secretary,
                                          Respondent-Appellee.
                         ____________
           Appeal from the United States District Court
              for the Eastern District of Wisconsin.
             No. 99-C-0961—Lynn Adelman, Judge.
                         ____________
   ARGUED NOVEMBER 13, 2002—DECIDED JUNE 23, 2003
                   ____________


  Before COFFEY, POSNER, and MANION, Circuit Judges.
  COFFEY, Circuit Judge. David Murrell was charged and
convicted of committing five counts of reckless injury in
connection with a shooting that took place on October 25,
1993, in a nightclub known as the Roxbury Club, located
in the City of Milwaukee, Wisconsin. After a five-day trial,
the jury found Murrell guilty on all counts. Murrell filed
a post-conviction motion for a new trial, arguing that his
attorney failed to provide him with effective assistance
at trial. After conducting multiple hearings in the matter,
the state trial judge denied Murrell’s motion for a new
trial based on his claim of ineffective assistance. The trial
court’s decision was affirmed by the Wisconsin Court of
Appeals. The Wisconsin Supreme Court declined to ac-
2                                                No. 02-1895

cept the matter for review. Thereafter, Murrell launched
a collateral attack on his conviction and the federal dis-
trict court denied Murrell’s request for habeas relief, find-
ing that the Wisconsin Court of Appeals’ decision could
not be classified an unreasonable application of Strickland.
We affirm.


                  I. Factual Background
  Around 1:00 a.m. on October 25, 1993, a shooting took
place at the Roxbury Club (the “Club”), in which some
five gun shots were fired, resulting in bodily injury (multi-
ple gunshot wounds) to four of the Club’s patrons: Orlando
Williams, Mario Burrage, Randolph Harvey, and Shawn
Bufford, as well as one of the Club’s security guards, Eddie
Murphy. A number of the victims were in serious con-
dition when received at the hospital; all of them have
since been discharged.
  After an investigation, the State charged David Murrell
and Carl Owens with five counts of reckless injury. Judge
Diane Sykes, the trial judge1, upon motion of defense
counsel at the close of the prosecutors’ case, dismissed the
charge against Carl Owens based upon insufficient evi-
dence. The case against Murrell continued and after
completion of the five-day trial, the jury convicted Murrell
on all counts.


A. Trial Testimony
  At trial, prosecutors presented a plethora of testimony
and other evidence pinpointing Murrell as the perpetrator
of the shootings resulting in the reckless injury crimes


1
  In 1999, Justice Sykes was elevated to the Wisconsin Supreme
Court where she presently serves.
No. 02-1895                                                      3

charged. Jermaine Burrage, whose brother was injured in
the shooting, was an eyewitness to the event, and, consis-
tent with a statement he gave police on the morning of
the shooting, testified at trial that he saw Murrell com-
mit the crimes (reckless injury). Specifically, Burrage
recounted that, shortly before the shooting, he entered the
men’s bathroom and saw Murrell, who greeted him, stating,
“What’s up?”2. Soon thereafter, Owens entered the bath-
room and told Murrell to “give him the strap because
it’s drama.” (Day 3 Tr. at 117) (explaining that the word
“strap” was slang for “gun” and the phrase “it’s drama”
meant that “something [was] going on like a fight or some-
thing.”) Burrage testified that Murrell pulled an auto-
matic pistol out from under his sweater, moved the slide
in preparation for firing, and exited the bathroom with
Owens, with the weapon in his (Murrell’s) possession.
Burrage followed Murrell and Owens out the bathroom door
and, as Burrage was standing “behind [Murrell],” Burrage
“saw [Murrell] fir[e] the gun . . . five or six [times].” (Id.
at 120-22.)
  After the shooting, Burrage waited with his brother until
the “Flight For Life” helicopter ambulance arrived, and
thereafter he proceeded on his own to the hospital where
his brother was transported for emergency care. Police
officers meanwhile began an investigation at the night-
club, and although Burrage was unable to give local au-


2
   According to the dissent, Jermaine Burrage “denied that he
was a member [of a rival gang], while acknowledging that his
friends were.” Dissent at 40. The record reflects otherwise and
establishes that Burrage never stated, much less admitted that
any of his friends were in a gang. He did testify to the fact that
some of his friends were referred to as the “One Way Boys,”
because, as he explained, “all of us [lived] on the one-way street”
(Day 3 Tr. at 111); but it is less than accurate to state that
he “acknowledged” that his friends belonged to a “rival gang.”
4                                                 No. 02-1895

thorities a detailed interview at the crime scene (because
of his travel to the hospital to see his brother)3, about
seven hours later he contacted the Milwaukee police and
informed them that it was Murrell who fired the weapon.
  During trial, Christopher Davis, a security guard at
the Roxbury, also provided testimony that proved damn-
ing to Murrell. Davis testified that, immediately prior to
the shooting, he was standing inside near the entrance to
the Club when an altercation broke out on the dance floor.
He stated that, “approximately three seconds” after he
had broken up the fight, he heard gunshots ring out be-
hind him. Davis immediately exited the Club, positioned
himself just outside the Club’s front entrance and, while
watching the entrance of the Club, observed Murrell walk
out of the Club very casually, clutching on his right side
what Davis “believed to be a weapon.” (Id. at 271.) Davis
remarked at trial that Murrell looked suspicious because
as he exited the Club, he was walking in a manner that
was far “too calm” for one who had just been in very close
proximity to the scene of the shooting. (Id. at 226-27.)
  Davis testified that, upon observing Murrell, he asked
him to “stop,” and Murrell “started running . . . [and] I
chased behind him.” (Id.) Davis’s trial testimony as to
what transpired during the footchase was as follows:
    “[Murrell] ran towards the [Club’s] parking area, and
    he was running towards the parked cars. I asked him to
    stop again, and then at that point I saw him bring
    something out, and he shot it on the ground which
    was a gun, and he tried to toss it up under one of
    the cars there, but at that point I looked back to see


3
  Burrage stated that before he left the crime scene to be with
his injured brother at the hospital, he told a person in uniform
that he had seen Murrell fire the weapon (Day 3 Tr. at 178), but
we have been unable to verify this in the record.
No. 02-1895                                                  5

    if anyone else was around, and I saw Danny DeNeal—
    I believe that’s his last name—and I screamed to him,
    ‘hey, watch the gun,’ and I continued to chase.” (Id.)
   Davis further remarked that he identified the object
tossed, as a gun “when [it] hit the ground [and in that
instant was able to see that it] was a black nine-milli-
meter . . . a Glock.” (Id. at 228.) In fact, Davis stated that,
while in pursuit of Murrell, he “actually ran over the gun,”
and at this time recognized the make of the gun because
he (Davis) “carr[ies] a Glock [him]self” in connection with
his duties as a security guard. (Id.) Davis went on to
explain that, in an attempt to catch up with the suspect,
he continued to chase Murrell through the Club’s park-
ing lot, across the street, and into a nearby parking lot
(Northridge shopping center parking lot) “where he
(Murrell) was then apprehended by [the] Milwaukee Po-
lice Department.” (Id. at 229.) Thereafter, Davis returned
with a police officer to the location where he “had previously
seen [the gun] dropped” (id. at 23), and, within a minute
or two, with Davis’s assistance, the officer retrieved the
Glock nine-millimeter that was later determined to have
been used in the shooting. See infra at 7.
  A number of police officers (Henson, Arndt, and Shaw)
provided testimony consistent with Davis’s account of
his pursuit of the suspect. Officer Gregory Henson, a
sergeant with the police department, testified that he
was seated inside his squad car in the Northridge park-
ing lot about 50 to 60 yards west of the Club’s entrance,
and while talking to an officer in another squad car (David
Arndt), he heard the sound of four to five shots come
from inside the Club. Sergeant Henson estimated that
“[a]pproximately three to four seconds later [he] observed
a uniformed security person chasing another male west-
bound from the entrance of the club into the parking
lot . . .”. (Day 4 Tr. at 40.) He further stated that the
two people he observed running were later identified as
6                                                    No. 02-1895

Davis and Murrell, and were the “first two people [he
saw] leaving the area [of the Club]” (running through the
Club’s parking lot) after he (Henson) heard the five gun
shots fired. (Id. at 52.)4
  Officer Henson testified that, once Murrell was appre-
hended, Davis told “me that the subject he had been
chasing had dropped a weapon almost immediately after
he had left the club next to a vehicle parked in the [Club’s]
parking lot.” (Id. at 43.) According to Officer Henson,
“immediately” after the footchase (id. at 53), Davis led
him back to the location in the parking lot where he had
seen Murrell drop the gun and remarked, “this looks like
the car that I ran between,” at which time Sergeant Hen-
son “spotted the weapon laying there on the ground” im-
mediately next to the car. Davis then informed Henson
“that [the gun lying there on the ground] was the gun that
he saw [Murrell] drop (Glock nine-millimeter).” (Id. at 59-
60.) After Murrell was taken into custody, Henson esti-
mated that, with Davis’s assistance, it took him but “[a]
minute, minute and a half at most” to find the Glock nine-
millimeter. (Id. at 53.)



4
   Davis and Murrell’s footchase commenced just outside the
entrance to the Roxbury Club, and continued westbound through
the Club’s parking lot, over a “service drive” (or street) and into
another parking lot (Northridge shopping area lot) where Murrell
was ultimately apprehended. (Day 4 Tr. at 13.) When Henson
first observed Davis in pursuit of Murrell, the two men were
“right where the first parking lot [the Club’s parking lot] starts,”
and were located “closer to the Roxbury Club [than to the service]
drive.” (Id. at 46.) This testimony, which reveals that Henson
observed Davis and Murrell early on in their footchase, is con-
sistent with Henson’s testimony that he observed Davis and
Murrell (already engaged in a footchase) a mere “three to four”
seconds after he heard gunshots fired from inside the Club. (Id.
at 40.)
No. 02-1895                                                       7

  At trial, a forensic expert testified that the markings
and indentations on the cartridge casings recovered at the
scene of the shootings were consistent with the Glock nine-
millimeter gun found lying on the ground immediately
next to the car, and retrieved by Sergeant Henson with
the assistance of Christopher Davis. The expert stated
that all of the casings discharged during the shooting
“[w]ere . . . from the [Glock] nine-millimeter handgun”
recovered from the Club’s parking lot. (Day 4 Tr. at 89.)
  Officer David Arndt, who was seated in his own squad
car next to Henson’s squad car when the shots rang out,
also testified that, after hearing the gunshots, he “went
on broadcast . . . radio . . . and . . . advised other . . . tactical
[police] units” of the incident. (Id. at 7.) Arndt stated that,
after he accelerated his car out of its parked position, he
noticed that people were running out of the Roxbury, and
at that time had an opportunity to “observe[ ] . . . a uni-
formed individual [Davis] . . . chasing another black male
[Murrell] . . . away from the club across the parking lot.”
(Id. at 8.) Officer Arndt drove toward these two individ-
uals and apprehended the subject (Murrell) in the North-
ridge parking lot (the lot adjoining the Club’s parking
lot, see supra note 4). According to Arndt, as he placed
Murrell in cuffs, Davis came upon the scene and, while
acting “very excited,” “stat[ed] this guy [Murrell] had . . .
thr[own] his gun to the ground immediately after he ex-
ited the club.” (Id. at 10.)
  Leroy Shaw, a detective with the police department, took
the stand and recounted an interview that he had con-
ducted with Christopher Davis just two days after the
shooting. Detective Shaw testified, as recorded in his
interview report, that Davis had advised him that he had
chased Murrell “for some distance at which time he ob-
served [Murrell] drop the gun from his pants.” (Day 4 Tr.
at 138) (emphasis added). Shaw also stated that, accord-
ing to what Davis had told him during the interview, an-
8                                                  No. 02-1895

other Roxbury Club security guard (Danny DeNeal) had
yelled out to Davis, during the footchase, in an attempt
to alert Davis to the fact that “he dropped a gun.” (Id. 138.)
  In further corroboration of Davis’s testimony, Detective
Shaw recounted that the Club’s video tape (which was
established to have been filming the scene during the
incident) captured a “uniformed security guard” [Davis]
running “out the door [immediately after the shooting
inside the Club].” (Id. at 193) Detective Shaw also remarked
that, after the security guard’s exit, “you can see [on the
videotape] someone [Murrell] running out of the door
clutching their right arm towards their side . . . .” (Id. at
193-94) (emphasis added).5 When the defense attorney
asked Detective Shaw whether the man on the videotape
exiting the Club clutching his right arm “[wa]s absolutely
David Murrell,” Detective Shaw responded: “Yes, that is
David Murrell [on the videotape].” (Id. at 205.)
  Murrell took the stand, in his own defense, and in an
attempt to distance himself from the possession of the
weapon and even more so from the firing thereof, testified
that he was in the bathroom of the Roxbury Club, gambling
(shooting dice), just prior to the shooting, and stated that
Owens never entered the bathroom to ask him for a gun.
Murrell also testified that on the night of the shooting
he never had a weapon in his possession and that he left
the bathroom on his own, to respond to a beeper message,
and to try “to get out of the bathroom because I won this
money and I wanted to . . . leave with it.” (Id. at 29.)
Murrell further stated that, as he was walking toward the



5
  Detective Shaw’s testimony regarding the contents of the
videotape, i.e., his assertion that on the videotape “you can see
someone running out of the [front] door clutching their right arm
towards their side,” (Day 4 Tr. at 193-94) was based on his
own observations after viewing the videotape.
No. 02-1895                                                 9

phone, he heard the shots ring out, and dropped to the
ground.
  Murrell did not see fit to comment on Davis’s observa-
tion that he was acting “too calm” as he left the crime scene,
nor did he say anything about the fact that he was observed
to be clutching what the security guard “believed to be
a gun.” Murrell simply testified that he exited the Club
attempting to get away from the scene of the shooting,
and claimed that he was unaware of the fact that Davis
was chasing him through the parking lot—in spite of the
fact that Davis had repeatedly asked him to “stop.” (Id.
at 91) (“I didn’t know the little dude (Davis) was chasing
me.”) Murrell alleged that, instead of running to get away
from Davis, he was running in order to get to his car, which
he claimed he had parked in the Northridge parking lot.
  The jury, after hearing and weighing all of the tes-
timony and evidence presented, and applying the judge’s
instructions to the facts, found beyond a reasonable
doubt that Murrell was guilty as charged of all five
counts of reckless injury set forth in the criminal infor-
mation on file with the court.


B. Post-Conviction Motion for a New Trial
  At a post-conviction hearing held on June 25, 1996, and
presided over by the trial judge (Diane Sykes), Murrell
alleged that his trial counsel’s failure to present evidence
of prior testimony given by Christopher Davis, failure to
call Danny DeNeal and Briant Horton to testify, and fail-
ure to determine the exact number of his prior convic-
tions prior to trial, amounted to ineffective assistance
at trial.


1. Davis’s prior statement
  In support of his post-conviction motion, Murrell submit-
ted a transcript of Christopher Davis’s testimony at his
10                                                  No. 02-1895

(Murrell’s) probation revocation hearing6, held on February
10, 1994 (more than one year prior to Murrell’s trial on the
reckless injury charges). Despite the fact that Murrell
submitted the transcript to support his theory that his
trial counsel should have used the transcript to “impeach”
Davis at trial, a reading of the transcript reveals that
Davis’s testimony at the revocation hearing is, in nearly
every respect, best classified as uniformly consistent
with his trial testimony (which, as far as Davis’s credibil-
ity is concerned, is noteworthy considering the hearing
and trial were held over a year apart and, each time, he
was exposed to extensive and thorough direct and cross-
examination). At both the probation revocation hearing
and at trial, Davis testified that:
     (1) he was standing at the “front of the club near the
     entrance” when an altercation broke out (Day 3 Tr.
     at 215, RH Tr. at 37);
     (2) he attempted to break up a fight between “Buck”
     (Owens) and another person, (Day 3 Tr. at 223, RH Tr.


6
  Murrell submitted a transcript of Davis’s prior testimony
from the probation revocation hearing in lieu of Davis’s direct
testimony, for Davis was not subpoenaed to appear at the post-
conviction hearing. Thus, Davis was never given an opportunity—
as is the usual practice and custom in cases of impeachment by
prior testimony—to refresh his recollection and read his prior
testimony from the hearing held over a year prior to trial and
to explain any inconsistency.
  One wonders whether Murrell’s counsel opted to present the
transcript (rather than calling Davis to testify) in an attempt
to nit pick the record for a possible inconsistency that Davis
would have no opportunity to resolve. We have uncovered noth-
ing in the record that explains why Davis himself was not
called upon to testify at the post-conviction hearing, but we note
in passing that, had Murrell truly sought to search for and
uncover the truth, calling Davis as a witness would have been
the more advisable course.
No. 02-1895                                              11

   at 37), after which time shots rang out (Day 3 Tr. at
   223, RH Tr. at 37);
   (3) he exited the club, and noticed that a person exiting
   after him (later identified as Murrell) looked as if he
   was clutching his right side, and putting “what [Davis]
   thought was a firearm” (or, at trial, a “weapon”) under
   his sweater (Day 3 Tr. at 226-27, RH Tr. at 37, 38
   (noting it was his right side));
   (4) Davis immediately became suspicious of Murrell,
   both because he (Murrell) appeared to be tucking a
   weapon under his sweater, and appeared to be “too
   calm” for the situation, considering a shooting had just
   taken place inside the Club (Day 3 Tr. at 227, RH Tr.
   at 46);
   (5) his suspicions aroused, Davis asked Murrell to stop,
   but he (Murrell) took off running (Day 3 Tr. at 227, RH
   Tr. at 37);
   (6) as Davis chased Murrell, he either saw Murrell drop
   the gun to the ground (Day 3 Tr. at 227) or, put in a
   slightly different (though not necessarily contradictory)
   way, saw the gun on the ground “right” where Murrell
   had “just passed.” (RH Tr. at 40.)
   The one difference between Davis’s testimony at the
probation revocation hearing and the testimony he pre-
sented during trial was that, rather than stating that
he had seen the gun drop, he (Davis) testified that, as he
was chasing Murrell, another security guard, Danny
DeNeal, hollered, “he dropped the gun,” which “made him
aware” that Murrell had dropped the gun, and caused him
to “look[ ] down,” at which time he immediately observed
“[the Glock nine-millimeter] there on the ground, right
[where Murrell] had just passed. . . .” (Id.) (emphasis
added).
12                                                 No. 02-1895

2. DeNeal’s testimony at the post-conviction hearing
  In support of his post-conviction motion for a new trial,
Murrell also theorized that his trial counsel was ineffec-
tive for failing to call to the stand Mr. Danny DeNeal,
the witness with the ever-changing testimony. Because
DeNeal at one point allegedly told a private investigator
that he had seen someone else other than Murrell throw
the gun down in the Roxy parking lot, in all likelihood,
Murrell probably was hoping that DeNeal would give
this similar account of the night’s events at the post-
conviction hearing. Instead, on this occasion, DeNeal came
up with still another story and testified that, just after
the shooting, he and “Davis . . . ran outside, and there
was a Glock nine-millimeter laying under the car. . . The
gun was already there when we ran outside. It was al-
ready laying on the ground.” (PC Tr. at 62-63.)7 When
asked at the post-conviction hearing on direct examina-
tion whether he had “see[n] anybody throw down the gun
in the parking lot,” DeNeal replied, “No. . . The gun was
already there when we ran outside. It was already lying
on the ground.” (Id. at 63.) During cross-examination,
DeNeal also claimed (in spite of the fact that Davis and
a number of officers had testified extensively regarding
Davis’s participation in the footchase) that he “never
saw Davis chasing . . . Murrell” after the shooting. (Id.
at 68.)
  After DeNeal’s testimony at the probation revocation
hearing, Charles Haase, an investigator with the public
defender’s office, took the stand and it became clear
that DeNeal had given Haase still another entirely differ-
ent version of the night’s events on a prior occasion. Investi-
gator Haase recounted that on April 25, 1996 (about three


7
  Citations to the post-conviction hearing transcript are denoted
“PC Tr.”.
No. 02-1895                                                     13

months prior to the post-conviction hearing, and approxi-
mately one year after the trial), he interviewed DeNeal.
According to Haase, during this interview with DeNeal,
DeNeal initially informed him that he had not seen who
dropped the gun on the ground. Then, during the same
questioning, DeNeal took an end-run around that state-
ment and “changed his story” to reflect a statement he
had previously given to police—that he had seen the man
who dropped the gun, and that the person was a bald, black
male, around 5' 7", who was not Murrell. (RH Tr. 74-76.)
DeNeal went on to “elaborate” that the bald man whom
he had allegedly seen drop the gun had shortly thereafter
driven by and pointed a shotgun at him (this new addi-
tion to the story was not even included in his prior state-
ment to the police). (Id. at 77.) Also during the inter-
view, DeNeal went further beyond all realms of truthful-
ness and further expanded his most recent version of the
night’s events and told Haase that he “remained with
the gun, guarding it until Milwaukee Police arrived [to]
tak[e] control of the evidence” (Id. at 75)—this is not
recorded in any police report.8
  Despite the fact that Haase’s testimony highlighted
DeNeal’s tendency to repeatedly contradict himself, and
to switch around and embellish the facts, Murrell pre-
sented Haase’s testimony at the post-conviction hearing
in support of his theory that the presentation of these
statements (DeNeal) would likely have changed the out-
come of his trial—but he failed to specify which version
he would have used.



8
  We must note that, at Murrell’s trial, not a single police officer
at the crime scene testified that DeNeal was “standing guard”
over the Glock nine-millimeter gun when it was found by Officer
Henson in the Club’s parking lot, immediately after the end of
the footchase.
14                                               No. 02-1895

3. Briant Horton’s testimony
  Along with the DeNeal theory, Murrell also com-
plained that his attorney should have called the newly
discovered mystery witness, Briant Horton, at trial. Mr.
Horton, a self-described “associate” of Murrell, did not
come forward with his account of the Roxbury Club inci-
dent until some five months after the night of the shooting.
Moreover, at the time he disclosed his purported informa-
tion regarding the shooting, Horton was an inmate in the
Milwaukee County jail, confined in the same area of the
jail as Mr. Murrell (and had been in personal contact
with Murrell). We cannot tell from the nature of the
questioning in the record, nor can we fathom or under-
stand why Horton did not make known this purported
information regarding his alleged witnessing of the shoot-
ing earlier, rather than some five months after the event,
or, for that matter, why he suddenly had a change of mind
and decided now to get involved at this late date. His
explanation, if believable, was that although he initially
did not want to get “involved . . . with the law,” after he
had “seen [Murrell] in jail and asked him what’s going on,
what you locked up for, and he told me [why he was in
jail] . . . I told him, man, to tell your lawyer to contact me.
I was there.” (PC Tr. at 93.)
  At the post-conviction hearing, Horton testified that, on
the night of the shooting, he was in the dance hall, standing
at a phone booth, when he saw Murrell exit the men’s
bathroom. Thereafter, according to Horton, shots rang out,
and when “[he] first heard the shots,” Horton hit the
ground and “looked over at [Murrell],” who was lying on
the ground next to him. (PC Tr. at 92.) Horton claimed
that, while he was lying on the ground next to Murrell, he
heard more shots, and was “able to see Murrell at that
point” and Murrell “was [not] firing the shots.” (PC Tr.
at 94.)
No. 02-1895                                                   15

  Despite Murrell’s claim to have informed his trial attor-
ney, Ronald Hendree, about Horton’s willingness to testify,
when asked whether “Mr. Horton’s name ever c[a]me up
as a witness before [or] during the trial . . .,” Hendree
replied, “I don’t remember Mr. Horton at all.” (PC Tr. at
10.) On cross-examination, Hendree stated that if Mur-
rell had given him Horton’s name as a possible witness,
Hendree “[woul]d [have] tr[ied] to contact” Horton as best
he could, but cautioned that the people who were al-
legedly in Murrell’s company on the night of the incident
“are not people who you can pick up the phone book
and just simply get their names.”9 (Id. at 30.) Hendree
testified that he had used his “best efforts” to track down
all of the names of witnesses that Murrell had provided
him. (Id.) Thus, Attorney Hendree’s testimony placed in
grave doubt Murrell’s claim to have informed Hendree
about Briant Horton.


4. Murrell’s history of prior convictions
  In his post-conviction motion, Murrell also challenged his
trial counsel’s failure to determine the exact number of


9
  Additionally, if in fact Murrell did inform Hendree of Horton’s
willingness to testify, nothing in the record supports that he
(Murrell) turned over one scintilla of information concerning
Horton’s address, phone number or other contact information
(relatives’ names, schools attended, etc.) to aid Mr. Hendree in
his effort to contact the new mystery witness. Murrell (who
maintained that he did discuss Horton’s testimony with Hendree)
stated at the post-conviction hearing that he told Hendree that
the man’s name was Brian Horton, rather than his actual name:
BRIANT Horton. (PC Tr. at 104) (“He asked me what was [the
witness’s] name and I told him . . . Brian Horton.”) If Hendree
was not even given Briant Horton’s correct name—much less a
shred of additional possible contact information—it is difficult
to understand how he could be expected to locate the newly
discovered mysterious witness.
16                                                    No. 02-1895

criminal convictions on his record before trial. The trial
judge, in the absence of the jury, held a pre-trial hearing
regarding Murrell’s criminal record in an attempt to settle
the question. Despite the fact that the court’s “database”
listed six convictions, Murrell testified—at the pre-trial
hearing and at trial—that he only had four separate con-
victions: two counts of operating a vehicle without the
owner’s consent, one misdemeanor count for possession
of a controlled substance, and one conviction for fleeing
from a police officer10. When the parties were unable to
reach an agreement or to stipulate to Murrell’s prior rec-
ord of criminal convictions, Murrell continued to “dispute
the number[ ] of . . . conviction[s]” on his record at trial,
maintaining that he had only four criminal convictions
in his record.11



10
   Although the court’s database listed two additional convic-
tions—one count of escape and one battery conviction—Murrell
claimed that neither of those convictions was actually on his
record (although he did mention that he was “not all the way
certain about the escape” charge (Day 5 Tr. at 17)).
11
   Under Wisconsin law, the State, on cross-examination or
rebuttal, is permitted to inquire as to: (1) whether the defendant
has ever been convicted of a crime; and (2) if so, how many
times, see, e.g., Nicholas v. State of Wisconsin, 183 N.W.2d 11,
14 (Wis. 1971), and if the defendant provides a less than accu-
rate number of criminal convictions, the State may ask the na-
ture and exact date of each of the criminal convictions. Id. at 15.
In this case, Murrell’s defense attorney initially questioned
Murrell as to how many convictions were on his record on direct
examination, at which time Murrell claimed he had previously
been convicted of only four crimes. Anticipating that the State
would cross-examine Murell as to the disputed number of con-
victions, Hendree went on to ask, “[a]nd there are two convic-
tions that you dispute, right?”, to which Hendree replied, “Yes . . .
I’m not all the way certain about the escape . . . [b]ut I know
about the battery by prisoner, that’s not there.” (Day 5 Tr. at 17.)
No. 02-1895                                                  17

  The parties subsequently discovered after trial that
Murrell’s battery conviction had been overturned (as he
maintained) and thus he had been convicted of only five of
the convictions listed on the court’s database; but they also
determined that Murrell had been convicted of another crime
not listed on the court’s database.12 Murrell did in fact have
six criminal convictions on his record rather than only the
four that he admitted to at trial. Thus, if Murrell, during
questioning by his own attorney, had admitted having six
convictions on his record, he would not have been subject to
cross-examination on the nature of his prior record of
convictions (including the battery count).


                         II. Analysis
A. Standard of Review of Murrell’s Ineffective Assistance
   Claim
  Murrell claims that he was denied effective assistance of
counsel under the Sixth Amendment. To prevail on his
ineffective assistance claim, Murrell must demonstrate
that: (1) his counsel’s performance fell below an objective
standard of reasonableness, and (2) caused him prejudice.
Strickland v. Washington, 466 U.S. 668, 687-88, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). In order to satisfy the
prejudice requirement, Murrell must establish that “there
is a reasonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have been
different.” Id. at 694 (emphasis added).



12
  After testifying at trial that he had only four convictions in
his record, Murrell conceded after trial, in his post-conviction
motion, that he now (for the first time) owned up to the fact
that “he had at least six prior convictions [on his record] for
impeachment purposes.” State of Wisconsin v. Murrell, No.
F-934492 at 10-11 (Milw. Cir. Ct. May 30, 1997).
18                                               No. 02-1895

  Our review of the state court’s adjudication of Murrell’s
ineffective assistance claim is governed by the Anti-Ter-
rorism and Effective Death Penalty Act of 1996 (“AEDPA”),
Pub. L. No. 104-132, 110 Stat. 1214 (codified at 28 U.S.C.
§ 2254). Under the AEDPA, a state prisoner who petitions
for a writ of habeas corpus must establish that the state
court adjudication of his case was “contrary to, or in-
volved an unreasonable application of, clearly-established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1) (emphasis added).
It is clear from the record before us, and our review of
the law, that the Wisconsin Court of Appeals properly
identified and applied Strickland as the proper legal
standard governing Murrell’s ineffective assistance claim.
Thus, unless we can hold that the state appellate court
“unreasonably applie[d] [the Strickland standard] to the
facts of the case,” we are without authority to grant Mur-
rell’s petition for habeas relief. Bell v. Cone, 535 U.S. 685,
122 S. Ct. 1843, 1850 (2002) (emphasis added).
  The bar for establishing that a state court’s application
of the Strickland standard was “unreasonable” is a high
one: we have stated on prior occasion that “ ‘only a clear
error in applying Strickland would support a writ of
habeas corpus,’ ” Dixon v. Snyder, 266 F.3d 693, 700-01 (7th
Cir. 2001) (quoting Holman v. Gilmore, 126 F.3d 876, 882
(7th Cir. 1997)), because “Strickland calls for inquiry into
degrees,” thereby “add[ing] a layer of respect for a state
court’s application of the legal standard.” Whitehead v.
Cowan, 263 F.3d 708, 731 (7th Cir. 2001) (emphasis added).
Accordingly, this Court is obligated to affirm the district
court’s decision to deny the writ, so long as the Wisconsin
Court of Appeals “t[ook] the [constitutional standard]
seriously and produce[d] an answer within the range of
defensible positions.” Mendiola v. Schomig, 224 F.3d 589,
591 (7th Cir. 2000) (emphasis added).
No. 02-1895                                                19

  Additionally, in reviewing the state trial and appellate
courts’ adjudication of an ineffective assistance claim,
we MUST presume that all factual determinations made
by the state courts, including credibility determinations,
are correct, unless rebutted by clear and convincing evi-
dence. See Collier v. Davis, 301 F.3d 843, 848 (7th Cir.
2002) (“we presume [a state court’s factual] determina-
tion to be correct unless [it is] rebut[ted] . . . with clear
and convincing evidence to the contrary”); 28 U.S.C.
§ 2254(e)(1). This stands to reason, in light of the long-
held principle of jurisprudence that “the trial judge is in
the best position to judge the credibility of witnesses . . .,”
United States v. Woods, 233 F.3d 482, 484 (7th Cir. 2000)
(emphasis added), when indeed, the “[trial judge] has . . .
the best ‘opportunity to observe the verbal and non-verbal
behavior of the witnesses focusing on the subject’s reactions
and responses to the interrogatories, their facial expressions,
attitudes, tone of voice, eye contact, posture and body move-
ments,’ as well as confused or nervous speech patterns in
contrast with merely looking at the cold pages of an appel-
late record.” Id. (emphasis in original) (quoting United
States v. Tolson, 988 F.2d 1494, 1497 (7th Cir. 1993)). “We
extend great deference to [trial courts’ credibility determi-
nations] because . . . [such deference] is mandated by
Congress” under the AEDPA, Tolson, 988 F.2d at 1497
(discussing this Court’s deference to a trial judge’s determi-
nation of acceptance of responsibility in the sentencing
context, based on the same jurisprudential principle that
the sentencing judge is in a “unique position” to evaluate
witness credibility). See Lindh v. Murphy, 521 U.S. 320, 333
n. 7 (1997) (outlining the AEDPA’s “presumption of correct-
ness” of state-court factual findings, and emphasizing the
Act’s “highly deferential standard” for evaluating state-
court rulings on collateral review).
  As we have previously remarked, the “criterion for
assessing the reasonableness of a state court’s application
20                                               No. 02-1895

of Supreme Court case law, pursuant to § 2254(d)(1), is
whether the determination is at least minimally consistent
with the facts and circumstances of the case.” Sanchez v.
Gilmore, 189 F.3d 619, 623 (7th Cir. 1999) (internal quota-
tion marks and citation omitted, emphasis added). In
this case, after conducting our review of the record, tran-
scripts and state trial and appellate courts’ orders and
opinions, we are convinced that the state courts’ adjudica-
tion of Murrell’s claim was not only “minimally consistent”
with the facts in this case, but indeed was wholly sup-
ported by the plethora of damning evidence presented
against Murrell.


B. Davis’s Alleged Prior Inconsistent Testimony
  Murrell, in spite of the overwhelming evidence of his
guilt, contends that there is a reasonable likelihood that, if
his counsel had presented during trial Davis’s testimony
from the probation revocation hearing (more than one
year prior to date of trial), as he did at the post-convic-
tion hearing, the outcome would have been different.
Murrell’s two-fold argument is that Davis’s prior testimony
from the probation revocation hearing—which differed
from his trial testimony only as to the exact split second
when Davis saw the gun ((1) as it left Murrell’s hand and
fell to the ground or (2) just after it hit the ground)—would
have: “impugned his general integrity” at trial and di-
rectly challenged the “most important part of his trial
testimony,” Appellant’s Br. at 24, namely, the link between
Murrell and the Glock nine-millimeter gun used in the
shooting. We disagree.


1. Davis’s “general integrity”
  Murrell claims that Davis’s prior testimony at the
probation revocation hearing concerning the footchase
No. 02-1895                                                   21

would have impugned Davis’s “general integrity”; we
disagree for it would have at most put in question but one
single point in Davis’s 63 pages of trial testimony, namely,
his statement that, as he pursued Murrell during the
footchase, he in fact “saw him bring something out, and he
shot it on the ground which was a gun.” (Tr. at 227.)
  A comparison of the probation revocation hearing and
trial transcripts reveals that the only discrepancy between
Davis’s description of the shooting and subsequent footchase
at trial and his prior description of the event at the proba-
tion revocation hearing was regarding his split-second
observation of Murrell’s gun—whether he saw the gun just
before it hit the pavement as it left Murrell’s hand, or
immediately after it fell to the ground. See supra at 10-11.
When taken in the context of his overall testimony, this
single reference to an alleged inconsistency between his
trial testimony and prior probation revocation hearing
testimony as to this split second in time is more accurately
described as a difference that is but a matter of degree
rather than a difference in kind. After all, Davis’s prior
testimony that he “couldn’t say that he actually saw
[Murrell] drop it,” (PR Tr. at 40), must be read in conjunc-
tion with all of his other statements concerning the gun
(possibly more than ten in number)—from the period in
the time sequence when he had seen Murrell clutching
what he “believed” was a gun, to the instant during the
footchase that another security guard (DeNeal) “made him
aware” that Murrell had dropped a gun, and at which point
he looked down and saw the gun right at the spot that
Murrell had just passed.13 Reading Davis’s probation


13
   Additionally, we note that even at trial, Davis testified that
he did not identify the falling object as a gun until “[the second
that] it hit the ground.” (Day 3 Tr. at 228.) In that sense, his
trial testimony regarding the timing of his identification of the
                                                    (continued...)
22                                                  No. 02-1895

revocation hearing testimony in its entirety, this prior
statement was substantially the same as his claim to
have actually “seen” the gun as it hit the ground (as Davis
stated at trial).14 And regardless whether he saw the
gun at the split second it left Murrell’s hand, or the frac-
tion of a second when it hit or just after it hit the ground,
the gun Davis saw during the footchase was later posi-
tively identified by forensic experts, after thorough testing,
photographing and examining, as the Glock nine-millimeter
gun used in the shootings. See supra at 7.
 It is important to note that it was amply clear, based on
Davis’s excited utterances to police officers just after


13
  (...continued)
gun was consistent with his statement at the probation hearing
that it was not until he “looked down” that he saw the gun “there
on the ground, right” where Murrell had just been running.
(PR Tr. at 40.)
14
  Notably, Davis had, on other previous occasions (even before
giving his testimony at the probation revocation hearing), stated,
as he did at trial, that he had seen Murrell drop the gun. As
Detective Shaw testified at trial, in an interview of Davis,
conducted two days after the shooting, Davis had stated that
he had chased Murrell “for some distance at which time he [Davis]
observed the man [Murrell] drop the gun . . . .” (Tr. at 138)
(emphasis added). Thus, it is evident that Davis, in repeatedly
(and exhaustively) recounting the night’s events during interviews
and proceedings after the shooting, at certain times, described
having “seen” the gun drop, while at other times, described hav-
ing been “made aware” that the gun had dropped just before
seeing the gun “right” in Murrell’s path—reflecting that the
events including the footchase and the dispensing of the gun
happened so quickly that pinning down the exact moment of the
observation (of the gun) during repeated examination and in-
terrogation was at best somewhat difficult for Davis, as it would
have been for anyone. This is at worst but a minor inconsistency,
and certainly far removed from a sign of general incredibility.
No. 02-1895                                                 23

the firing of the gun and the footchase, as well as the
testimony he recited—time and time again—regarding the
circumstances of the footchase, that the combined events
surrounding the shooting led Davis to form the logical
and reasonable belief that Murrell was in possession of
the gun as he left the Club, and that Murrell had dropped
a Glock nine-millimeter during the footchase. (See, e.g.,
Day 4 Tr. at 10) (Officer Arndt’s testimony recounting that
after Murrell was apprehended, Davis was very “excited,”
and told him that Murrell had “thr[own] his gun to the
ground” after exiting the club).
   It is also certainly very understandable for Davis, hav-
ing seen a Glock nine-millimeter gun “right” in Murrell’s
immediate path, having heard someone holler, “he dropped
it,” and having observed no one else in the area (other
than Murrell), to have properly and logically reaffirmed
his belief that the subject he was chasing “had dropped”
the gun. (Id. at 43.) It is equally understandable that
Davis, in his excitement, stated to a police officer, immedi-
ately after the incident, that, while he was in hot pursuit
of Murrell with his eyes focused on the fleeing suspect, he
had “seen” the gun drop, as he very well may have. (Id. at
60) (Henson’s testimony that, with Davis’s help, he was
able to locate the Glock gun in a “minute” or “minute and
a half at most” and that Davis “indicated . . . that [the
Glock nine-millimeter located in the Club’s parking lot]
was the gun that he saw the person he was chasing drop.”)
Indeed, according to Officer Henson’s observation, Davis
and Murrell were the first two people to “leav[e] the area
of the club” after the shooting.15 It is nigh unto impos-


15
  Specifically, Henson stated that, as soon as he heard the
gunshots, his “attention [was] drawn toward the door of the
Roxbury,” at which time he saw Davis chasing Murrell through
the parking lot. (Day 4 Tr. at 51-52.) As Henson witnessed the
                                                 (continued...)
24                                                    No. 02-1895

sible, under these circumstances, that the Glock nine-
millimeter identified by forensic experts as having been
the gun used in the shooting was thrown in the path of
Davis and Murrell’s footrace by any person other than
Murrell. (Id. at 51-52.)
  Finally, prosecutors presented corroborating evidence
supporting Davis’s claim and testimony that he was in
continuous hot pursuit of Murrell from the time he left the
Club immediately after the shooting and that, during
that time, he saw Murrell drop the gun. See supra at 5-8.
Davis’s initial recollection of Murrell’s exit from the Club
(clutching something under his arm at right side) was
bolstered by Detective Shaw’s testimony that the Club’s
videotape captured a “uniformed security guard” (Davis)
running “out the door [immediately after the shooting
inside the club],” as well as another individual who shortly
thereafter exited the Club “clutching their right arm
towards their side.” (Id. at 193-94.)16 See supra at 8.


15
  (...continued)
footchase—a mere “three to four seconds” after the shooting (id.
at 40)—he noted that Davis and Murrell were the “first two
people [he saw] leaving the area [of the Club].” (Id. at 52) (empha-
sis added).
16
  The dissent claims that the state appellate court “was mis-
taken” about the record when it stated that “another officer
identified Murrell as the man on the video leaving the club
clutching his side.” Dissent at 44. We disagree. At trial, Detective
Shaw was asked, “[C]an [you] sit and tell this jury that that is
absolutely David Murrell [exiting the Club on the videotape]?”,
and Shaw replied, “Yes, that is David Murrell.” (Day 4 Tr. at 205)
(emphasis added).
  Moreover, there is no reason to believe that, as the dissent
speculates, if “Davis had been impeached” by the single alleged
inconsistency from his testimony at the revocation hearing, the
                                                  (continued...)
No. 02-1895                                                     25

Officers Arndt and Henson verified that they saw a uni-
formed black male chase another black male through the
parking lot outside the Club straight into the path of
Arndt’s squad car, where the individual, Murrell, was
apprehended. (Id. at 8) (See also Day 4 Tr. at 40.) And
Officer Henson confirmed that, after Murrell was taken
into custody, the witness (Davis) was immediately “able
to show [Henson] the area where the weapon had been
dropped” and that Henson almost immediately “did locate
a weapon [there]” (Glock nine-millimeter) (Id. at 43, 53)
(emphasis added). See supra at 6 (same gun identified
by forensic experts as the weapon used in the shooting).
  A reading of Davis’s trial testimony in its entirety
makes it more obvious that any variance was very
minimal at best from his prior testimony at the proba-
tion revocation hearing (more than one year before trial).


16
   (...continued)
value of the videotape (or Shaw’s description thereof) would have
“unraveled.” Dissent at 44. It is one thing to speculate; it is
something else to establish a different position based upon the
information contained in the record before us. And as we have
discussed, Davis’s trial testimony would not have been gen-
erally discredited by one single alleged inconsistency contained
in his 63 pages of trial testimony and 14 pages of revocation
hearing testimony, because, when reviewing the totality of the
record testimony, his trial testimony was entirely consistent
with his prior testimony on all other points. In any case, it is
uncontroverted (even Murrell himself admitted as much) that
the videotape did display a picture of a security guard exiting
the Club immediately after the shooting (as Davis testified),
followed closely by a man exiting the Club while clutching his
right side (Davis’s testimony). (Day 5 Tr. at 53.) Since the video-
tape did reflect exactly what Davis repeatedly testified (during
exhaustive cross-examination) that he had personally observed
as Murrell exited the Club, the only conclusion one could draw
is that the videotape would have bolstered Davis’s credibility.
26                                              No. 02-1895

Because Davis’s account of the incident was further cor-
roborated with the statements of Officers Henson, Arndt
and Shaw, we are convinced that Davis would have re-
mained a most credible witness, even if his prior testi-
mony from the probation hearing had been presented.


2. Linking Murrell to the gun
  Having established that Davis’s prior testimony would
not have affected his credibility, we turn now to the ques-
tion of whether, as Murrell claims, introducing Davis’s
prior testimony that he had not in fact seen the gun drop
would have “challenged the accuracy of the most impor-
tant part of [Davis’s] trial testimony.” Appellant’s Br. at
24. Murrell speculates that, if Davis had been challenged
on his claim to have “seen” the gun drop, there is a reason-
able probability that the outcome of the trial would have
been different. But the single statement that Murrell
attacks—regarding a split second time differential in Mur-
rell’s observation of the gun—was but a segment of one
minute of what was, overall, a detailed, clear and convinc-
ing recitation of the facts, given by Davis, corroborated
by other law enforcement officers and proven beyond a
reasonable doubt to the satisfaction of the jury. And
unfortunately for Murrell, even without Davis’s state-
ment at trial that he in fact “saw” Murrell drop the
gun, Davis’s clear, unequivocal and convincing testimony
regarding Murrell’s behavior just after the shooting, and
his discovery of the gun “right” in Murrell’s path of flight,
combined with the corroborating testimony of other wit-
nesses (Burrage, Arndt, Henson, forensic expert), as well
as the videotape (Shaw), presented more than ample
evidence to the jury and trial judge establishing that
Murrell was in possession of and used the Glock nine-
millimeter weapon to perpetrate the shootings at the
Roxbury Club.
No. 02-1895                                                      27

  Notably, the State presented eyewitness testimony that
Murrell committed the crimes charged. As recounted above,
Burrage testified—consistent with a statement given to
police the morning of the shooting—that while he was
in the men’s bathroom just prior to the shooting, he saw
Murrell pull out a Glock nine-millimeter gun and work the
slide in preparation for firing it. Burrage’s testimony
provided a “motive” for the shooting—namely, that Murrell
had been informed by his friend (Owens) that there was
a fight going on, and that Murrell was needed to attend
to the situation by “getting out the strap” (the gun).
Burrage also recounted that, after he followed Mur-
rell and Owens out of the bathroom, he personally wit-
nessed Murrell fire five or six shots into the crowd.17


17
   Burrage’s eyewitness testimony was a potent weapon for the
state. And although the dissent goes to great lengths in an
attempt to disparage Burrage, a number of the dissent’s criticisms
are less than accurate, much less convincing. The dissent some-
how claims that Burrage “contradicted himself ” with respect to
the “size of the gun,” “what hand Murrell held it in,” and even
“who else was in the bathroom,” but these assertions fall far short
of reciting the complete, unedited story.
   To set the record straight, Burrage never did contradict him-
self as to the size of the handgun. It is true that in his first
conversation with Detective Shaw, Burrage described the Glock
nine-millimeter as a “small black handgun.” But this is not a
“contradiction,” as the dissent’s criticism would imply, for what
qualifies as a “small” or “large” gun is a subjective determination
that may vary significantly from person to person. We must
also note that Burrage’s description of the gun as a “small
black handgun” was given during an abbreviated five-minute
telephone call that was “cut short” so that Burrage could “go[ ]
back to the hospital” to see his seriously injured brother. (Day 4
Tr. at 183.) Made during a period of extreme stress, Burrage’s
initial statement was hurried and, quite understandably, less
than polished. The very next day, in a more calm, lengthy and
                                                       (continued...)
28                                                    No. 02-1895



17
  (...continued)
detailed in-person interview with Detective Shaw, Burrage
was “able to go into the events in more detail,” (Day 4 Tr. at 184),
and at that time specifically identified the gun he had seen Murrell
use as a Glock nine-millimeter. (Id. Tr. at 162.)
   Also, let us make clear that although Burrage stated during
the first (five-minute) interview that Murrell held the gun in
his left hand, during the full-length interview (next day), when
Officer Shaw asked him to demonstrate how Murrell had held
the gun, Burrage did so by “[holding] [the gun] in his right hand
and then cock[ing] it with his left hand . . ..” (Id. at 185) (empha-
sis added). Thus, when Burrage was given the opportunity to
further explain how Murrell handled the gun, he described
it exactly as he did at trial—placing the gun in Murrell’s
right hand (while showing that it was cocked with his left hand).
And in any case, it is not hard to understand that Burrage’s ini-
tial description of the event was somewhat different given that
he was at that particular time under a state of extreme stress,
in as much as his brother, earlier that morning, had been shot
and conveyed to the hospital in a “Flight for Life” helicopter.
  The dissent’s statement that Burrage “contradicted” himself
with respect to “who else was in the bathroom” is also potentially
misleading. Reading that definitive statement, one might er-
roneously conclude that Burrage stated on different occasions
that different people were in the bathroom with him and Murrell.
That clearly is not the case. Burrage consistently stated that
he did not know the identity of the person or persons whom he
observed in the bathroom during the one or two moments he
spent in the bathroom prior to the shooting. At a preliminary
hearing, he stated that when he entered the bathroom that night,
he saw Murrell and “someone who [he] didn’t know” (Day 3 Tr.
at 136), while at trial he said that in addition to Murrell, he saw
“a group of people that [he] didn’t know.” (Id. at 114) (emphasis
added). In characterizing this as a “contradiction,” the dissent
assumes that Burrage uses the King’s English or perfect gram-
mar, but it is wrong to assume that he would never use the word
“someone” to refer to multiple people whom he didn’t know. These
                                                     (continued...)
No. 02-1895                                                        29

  Even excluding Davis’s single alleged inconsistent
statement, his testimony linked Murrell to the Glock nine-
millimeter gun used in the shooting. As we have already
explained, Davis noticed that as Murrell exited the Club
he was acting “very suspicious” because he appeared to
be “too calm” considering what he had just witnessed, and
that (as supported by the Club’s videotape) he was tuck-
ing into his pants something that Davis “could have
sworn was a gun.” Furthermore, Davis testified that
Murrell refused to stop when Davis asked him to, and at
that time took off at an accelerated pace. According to
Davis, he either saw the gun drop (trial) or was “made
aware” of the gun drop when he saw the Glock nine-milli-
meter on the ground (and, indeed, he “stepped right over”
the gun) “right” at the place that Murrell had just
passed (revocation hearing). In any case, Davis’s observa-
tion of the Glock nine-millimeter gun—“right” in Murrell’s
path—helped confirm his prior suspicion that Murrell
was the shooter (“too calm,” tucking what he thought


17
  (...continued)
witnesses were neither English professors nor scholars, and as a
review of Burrage’s testimony reveals, (see, e.g., id. at 140 (“He
weren’t . . .”); id. at 151 (“I weren’t . . .”) (emphasis added)),
we may not be able to assume the use of proper grammar in this
case.
   Finally, we note also that the dissent’s statement that “Burrage
was an enemy” of Murrell, Dissent at 46, is an inaccurate por-
trayal of the record evidence. Indeed, Murrell himself painted a
different picture of his relationship to Burrage, testifying at trial
that he could not think of “an honest reason why” Burrage might
lie about his (Murrell’s) involvement in the shooting. (Day 5 Tr.
at 93.) Was Burrage an enemy of Murrell? According to the
dissent, maybe, but not according to Murrell’s own statement—
given under oath—that “to the best of [his (Murrell’s)] knowledge
the little differences [he] and [Burrage] had were all resolved.” (Id.)
(emphasis added).
30                                                    No. 02-1895

was a gun into his pants, and under his sweater at the
beltline) and that he was trying to discard the weapon in
an attempt to do away with the most incriminating
evidence—the gun used in the shootings.18
  Moreover, as discussed above, Officer Henson’s trial
testimony, as well as Davis’s probation hearing testimony19,
established that there was no other person in the Club’s
parking lot immediately after the shooting (the time frame
when Davis observed the Glock nine-millimeter “right” in
the immediate vicinity where Murrell had just passed). See
supra note 15 and accompanying text (discussing Hen-
son’s observations of the footchase). In the absence of
any other persons in the area, it is most unlikely that
anyone but Murrell could have dropped the gun in the
parking lot.
  “Circumstantial evidence is of equal probative value to
direct evidence and in some cases is even more reliable.”


18
   At trial, on cross-examination, Davis testified that a Roxbury
employee (DeNeal, standing at the entrance of the club) had yelled
out during the chase, “He dropped the gun.” (Day 3 Tr. at 249.)
This statement may very well have alerted Davis to the confirma-
tion of his prior belief that he had earlier observed Murrell
clutching a weapon under his clothing at the belt line on his
right side, and shortly thereafter Davis “looked down and
observed the dark handgun lying in the parking lot,” (Id. at 249),
right where Murrell had just passed.
19
  Similar to Officer Henson’s testimony, Davis testified at the
probation revocation hearing that Murrell was the only other
person in the area of the parking lot at the time of the footchase
(other than himself, still in hot pursuit of Murrell). (RH TR. at 40)
(The ALJ presiding over the probation revocation hearing stated
to Davis: “The question was, was there anyone else with Mr.
Murrell or in that [parking lot] area [after the shooting] . . . ?”
Davis, under oath, replied: “You’re saying with [Murrell]?
No, there was no one else with him that I could see in that area,
no.”)
No. 02-1895                                                31

United States v. Reyes, 270 F.3d 1158, 1169 (7th Cir. 2001)
(internal citations omitted). In this case, prosecutors
presented both circumstantial and direct evidence of
Murrell’s guilt, and one would be hard-pressed, in the face
of this wealth of overwhelming evidence of Murrell’s guilt,
to find that there is a reasonable probability that Davis’s
previous testimony regarding the dropping of the gun
would have resulted in a different outcome at trial. See
Strickland, 466 U.S. at 694 (1984) (to demonstrate preju-
dice, defendant must show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different). After
reviewing the record, the Wisconsin Court of Appeals
did not find that there was such a reasonable probability;
nor do we upon federal appellate review. We are con-
vinced that, in light of the totality of the consistent and
damaging testimony that Davis presented (both at the
probation revocation hearing and at trial), the statements
of the police officers, as well as the eyewitness testimony
of Jermaine Burrage, the state court’s decision was both
reasonable and proper.


C. DeNeal’s Testimony
  Neither was counsel’s trial decision not to present Danny
DeNeal’s testimony prejudicial. Although DeNeal testified
at the post-conviction hearing that he saw a gun on the
ground immediately after he exited the club after the
shooting (thus contradicting Davis’s claim at trial that
Murrell did not discard the gun until after he took off on a
footrace), DeNeal’s credibility had significantly dimi-
nished by that point, for he had changed his account of the
incident some three times. Because DeNeal’s testimony
at the post-conviction hearing—on almost every single
point—was entirely inconsistent with the statement he
(DeNeal) had given Investigator Haase on a prior occasion,
32                                               No. 02-1895

we have no trouble agreeing with the dissent’s assessment
that DeNeal was a “thoroughly unreliable witness.” Dissent
at 46.
  At the post-conviction hearing, DeNeal testified, contrary
to one of his prior statements he had given police, that: (1)
he did not see anyone throw the gun to the ground, and (2)
furthermore that the gun was already on the ground at the
time that he exited the club. This version of events was
dramatically different from the other story he had told
Investigator Haase—i.e., that he saw a short, bald African-
American man (not Murrell) drop the gun in the parking
lot. We cannot imagine that a defense attorney worth his
salt would present a witness who had attested to three
different versions of the night’s events—what a feast for
the prosecuting attorney on cross examination. Indeed,
given DeNeal’s penchant for switching, changing and
altering stories to fit the need, who knows what sort of
new thread of fabrication DeNeal would have manufac-
tured had he been called to testify once again?
  In any case, DeNeal’s claim that he happened to see the
Glock nine-millimeter already on the ground, after he
exited the Club after the shooting, was incredible under
the circumstances, given that the gun was not recovered
by the police officer right outside the Club, but rather in a
parking lot immediately West of the Club—some distance
away (at least fifty feet) from the entrance to the Club
(right where the weapon was observed by Davis during
the footchase). (Tr. at 48.) It is most unlikely that, in the
pitch black of night, DeNeal would have been able to see a
black gun lying on the parking lot pavement some fifty feet
from the entrance of the Club.20


20
  It is also clear that other statements made by DeNeal were
similarly unbelievable. For example, although DeNeal claimed
                                                 (continued...)
No. 02-1895                                                      33

  Moreover, even if Murrell’s counsel had presented
DeNeal’s prior statement to Investigator Haase, by way
of impeachment, that he had seen a bald, African-American
male (not Murrell) drop the gun, and if counsel had also
presented by impeachment Davis’s prior revocation hear-
ing testimony, there is still no reasonable probability
that the outcome of the trial would have been different.
After all, the dissent even admits that DeNeal was a
“thoroughly unreliable witness.” Dissent at 46. And further-
more, if DeNeal could not be trusted to tell the truth, when
he was under oath, we fail to see how any report he gave
outside the confines of the courtroom witness chair, when
not under the penalty of perjury, would have been ac-
cepted by the jury or would have otherwise changed the
outcome of the trial—particularly in light of the lack of
evidence corroborating the statement and the number of
times he changed his story (at least three).21 Given the


20
   (...continued)
to have exited the Club with Davis after the shooting, he denied
having seen Davis chase after anyone subsequent to leaving the
Club. (PC Tr. at 64) (“After you ran out of the club with Mr. Davis,
did you happen to see Mr. Davis chase Mr. Murrell?” “No, I
didn’t.”) That DeNeal could have exited the Club with Davis
and not noticed Davis chasing Murrell across parking lots
until Murrell’s eventual apprehension was most unlikely and
thus incredible. It is not surprising that the trial judge, who
witnessed DeNeal’s newly created testimony and had the best
opportunity to observe his demeanor and mannerisms on the
stand, concluded that failing to present DeNeal’s testimony
was not trial counsel error—indeed, in light of the unreliability
of DeNeal’s testimony (changed his story three times), it is diffi-
cult to ascertain how DeNeal would have helped Murrell’s case
at all.
21
   We note that the dissent’s attempt to bolster DeNeal’s credibil-
ity by remarking that he was “[not] a friend of Murrell’s,” Dissent
                                                    (continued...)
34                                                    No. 02-1895

unbelievability of DeNeal’s in-court testimony, it is
quite unlikely that anything he said could, or much less
would have affected the outcome of the trial.22 DeNeal was


21
   (...continued)
at 45, and by attempting to link him to Davis because “both were
members of the nightclub’s security staff,” id., must ultimately
fail. On what basis in the record are we to assume that just
because DeNeal was not Murrell’s friend he had no “motive to
lie to protect him”? Id. Indeed, the very fact that DeNeal changed
his story several times in such dramatic fashion appears to
support the theory that he most definitely did have an underlying
motive to lie (though we do not know what it was).
  And, as far as DeNeal’s relationship to Davis is concerned,
we emphasize that co-workers can have different motivations,
and that the fact that DeNeal worked with Davis did not mean
that DeNeal’s trustworthiness was comparable to that of Davis.
The proof is in the pudding, as they say, and despite the fact
that Davis and DeNeal were both apparently outside the Club
after the shooting, Davis was the one who: (1) took the initiative
to take up the chase after the suspect, (2) according to the record,
repeatedly gave the same story time and time again that Murrell
was acting suspiciously, stuffing what Davis believed was a
gun under his sweater on his right side at his beltline, and
refusing to “stop”, (3) observed a Glock nine-millimeter “right” in
Murrell’s path, and (4) assisted Officer Henson in finding the
gun at the exact spot where he observed it during the footchase.
  DeNeal, by contrast, gave entirely different versions of the
night’s events (not one of which was corroborated by testimony
from other sources). Thus, for whatever reason, it is clear that
DeNeal could not to be trusted to give a true and accurate
recitation of the facts.
22
  Contrary to the dissent’s assertion, DeNeal’s incredibility was
of little consequence insofar as the testimony of Christopher
Davis was concerned. Sure, Davis testified at the probation
revocation hearing that DeNeal had yelled “he dropped it, he
dropped it.” But Davis’s account of the footchase did not rise and
                                                    (continued...)
No. 02-1895                                                    35

simply incredible. Thus, the Wisconsin Court of Appeals’
conclusion that DeNeal’s testimony would not have al-
tered the outcome of the trial was both reasonable and
proper.


D. Briant Horton’s Testimony
  The omission of Briant Horton’s testimony was similarly
without prejudicial effect, because, although Horton made
a last-minute claim to have been with Murrell during the
incident, and to have observed Murrell fall to the ground
at the time of the shooting—without a gun in his hands—
we are convinced that the jury would not have accepted
his statement. After all, the trial judge, whose factual
determinations we must presume to be correct, 28 U.S.C.
§ 2254(e)(1), made a specific finding that Horton’s “testi-
mony [wa]s not credible” and furthermore was “not enough”
to undermine the strength of the eyewitness testimony
given by Davis and Burrage. Wisconsin v. Murrell, No.


22
   (...continued)
fall on DeNeal’s “say-so.” After all, Davis witnessed first-hand
Murrell’s suspicious behavior (“too calm,” shoving what Davis
thought was a gun under his sweater) just after the shooting. And
Davis himself saw the Glock nine-millimeter “right” at the spot
Murrell had just passed—in fact, Davis stated that he “ran
right over” the gun. Finally, Davis himself proved that earlier
his observations and sensory perceptions were accurate (that
he had seen Murrell tucking a gun into his pants and under
his sweater at the beltline, and that the Glock nine-millimeter
that he had seen “right” in Murrell’s path was the gun used in
the shooting) for immediately after the footrace ended, Davis
was able to point out to the authorities the location of the Glock
nine-millimeter he had observed and, thereafter, forensic ex-
perts determined that the Glock nine-millimeter he had found
“right” in Murrell’s path was the very same weapon used inside
the Club that night. See supra at 7.
36                                                 No. 02-1895

F-934492, at 15 (Wis. Cir. Ct. May 30, 1997) (emphasis
added).
  Indeed, Horton, the mystery witness, and the self-pro-
claimed “associate” of Murrell, did not come forward with
his information until more than five months after the
incident and, by that time, had an opportunity to confer
with Murrell while both were confined in the same area
of the jail. See supra at 14. It is all too convenient for
Murrell that one of his “associates,” with whom he was
confined, somehow surprisingly claimed to have evidence
regarding the shooting that was exculpatory to Murrell.
  “We have frequently held that the trial judge is in the
best position to judge the credibility of witnesses who
offer conflicting testimony . . .,” United States v. Pitz, 2 F.3d
723, 727-28 (7th Cir. 1993), insofar as the trial judge is
in the best position to observe first-hand the testimony
and behavior of the witnesses. See supra at 19. Thus, in
the habeas corpus context, we cannot upset a factual
finding of credibility by the state trial judge, without
running afoul of applicable law. See Mendiola, 224 F.3d
at 592 (discussing applicability of 28 U.S.C. § 2241(e)(1) to
state court credibility determinations). Deferring, as we
stated earlier we must, to the state court’s finding that
Horton was “not credible,” we believe that the state appel-
late court’s holding that the failure to call Horton was
not prejudicial was entirely reasonable.


E. Criminal Conviction History
  Lastly, even if it were somehow true that trial counsel’s
failure to investigate Murrell’s criminal history was
deficient performance, as appellate counsel alleges, it
was not prejudicial. Even if counsel had jumped through
every hoop that Murrell’s appellate counsel, a veritable
“Monday morning quarterback,” would now have him do,
Murrell still would have had to admit to five prior crim-
No. 02-1895                                             37

inal convictions—rather than the four convictions he
insisted he had. See supra at 15-17. Any possible nega-
tive effect of the additional prior conviction (and even
Murrell’s explanation of the mixup in the record) was
at most marginal. Moreover, we note that Murrell himself
could have avoided any questioning and follow-up explana-
tion of the nature of his prior convictions if only he had
been candid regarding the number of convictions on his
record. Instead, he was less than truthful and refused
to admit that he did in fact have six criminal convictions
on his record.
  Considering that the evidence of guilt against Murrell
was most convincing and overwhelming (eyewitness
testimony of Burrage, Davis, corroborating testimony of
Arndt, Henson, Shaw), and that Murrell would have, in
any case, had to admit to five prior convictions, there is
no reasonable likelihood that “but for” counsel’s failure
to correct the information regarding Murrell’s prior rec-
ord, the jury would have reached a different conclusion as
to Murrell’s guilt.


                     III. Conclusion
  This case is about credibility determinations first and
last, initially made by a competent jury of Murrell’s peers
during a five-day trial, and then reviewed by the trial
judge during post-conviction proceedings, as well as the
state appellate court on direct review. At trial, in the
face of all of the evidence presented to it, including the
damning testimony of Jermaine Burrage, Christopher
Davis, and three police officers, the jury concluded that
Murrell was guilty beyond a reasonable doubt of each
and every element of the five counts of first-degree reck-
less injury charged against Murrell in connection with the
shooting at the Roxbury Club (October 25, 1993).
38                                                   No. 02-1895

  During post-conviction proceedings, the trial judge, when
presented with the testimony of Danny DeNeal, Briant
Horton, and a transcript of the prior testimony of Christo-
pher Davis (probation revocation hearing), found that
the exclusion of such testimony from the trial itself (or, in
the case of Davis’s testimony, the failure to impeach using
a prior inconsistent statement) did not rise to the level of
prejudicing Murrell. The experienced and very well-re-
spected trial judge had ample opportunity, both during
trial and post-conviction proceedings, to observe the con-
duct and demeanor of each one of the witnesses, focusing
on their “ ‘reactions and responses to the interrogatories,
their facial expressions, attitudes, tones of voice, eye
contact, posture, and body movements,’ ” Dunning v.
Simmons Airlines, 62 F.3d 863, 868 (7th Cir. 1995) (alter-
ation in original), unlike this Court which has access
only to the cold pages of the appellate record. The trial
judge’s conclusion that counsel’s alleged deficiencies
were not prejudicial was inextricably linked to her cred-
ibility determinations made throughout the course of the
proceedings.23 To second-guess the factual conclusions of
an experienced state trial judge would be contrary to ap-
plicable law. See Mendiola, 224 F.3d at 592 (discuss-


23
   Concerning Horton, the trial judge made the express finding
that his testimony was “not credible.” Wisconsin v. Murrell, No. F-
934492, at 15 (Wis. Cir. Ct. May 30, 1997). The trial judge also
concluded that Horton’s testimony was not enough to under-
mine the “strength” of evidence linking Murrell to the gun,
including the testimony of Christopher Davis and witnessing po-
lice officers. Id. As to Danny DeNeal’s testimony, the trial judge
did not make her findings of credibility explicit, and the re-
buttable presumption of § 2254(e) does not apply. Nonetheless,
the Wisconsin Court of Appeals’ application of the Strickland
standard to counsel’s failure to call Danny DeNeal was reason-
able (in light of his ever-changing testimony), and must not be
disrupted on collateral review under § 2254(d)(1).
No. 02-1895                                                39

ing applicability of 28 U.S.C. § 2254(e)(1) to state court
credibility determinations).
  On appeal from the trial judge’s order denying a new
trial, the Wisconsin Court of Appeals agreed with the
finding that Murrell had failed to establish prejudice. We
are convinced, after a reading of the state appellate court’s
decision, which highlights the wealth of damning and
inculpatory evidence that supported the jury’s conviction
and the trial judge’s denial of a new trial in the case, that
the Court of Appeals “t[ook] the [Strickland standard]
seriously and produce[d] an answer within the range of
defensible positions.” Mendiola, 224 F.3d at 591 (emphasis
added). Thus, under the terms of the AEDPA, it is clear
that the district court’s denial of the writ was entirely
proper.
  In closing, we note that although Murrell’s trial may
not have been perfect, “the United States Constitution
does not guarantee a perfect trial, only a fair trial.” United
States v. Harris, 271 F.3d 690, 704 (7th Cir. 2001) (empha-
sis added). And in this case, when considering Murrell’s
allegations of deficient performance, both singly and cum-
ulatively, we are convinced that, in light of the immense
inculpatory evidence presented at trial (both circumstan-
tial and direct), and the incredibility of Horton and De-
Neal, the Wisconsin Court of Appeals’ conclusion that trial
counsel’s errors were not prejudicial was not only reason-
able, but represented a proper application of Strickland.
Murrell was entitled to and received a fair trial before
a jury of his peers that convicted him of each and every
element of each of the five counts of reckless injury charged.
The district court’s denial of Murrell’s petition for habeas
relief is AFFIRMED.
40                                              No. 02-1895

  POSNER, Circuit Judge, dissenting. David Murrell was
convicted by a jury in a Wisconsin state court of five
counts of first-degree reckless injury while armed and
was sentenced to prison for 75 years. The only issue
presented by the appeal is whether the state courts were
unreasonable in rejecting his claim of ineffective assis-
tance of counsel at his trial—technically, whether they
were unreasonable in applying to the facts of the case
the decision of the United States Supreme Court in Strick-
land v. Washington, 466 U.S. 668 (1984); see 28 U.S.C.
§ 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 404-05
(2000). Since the state concedes that Murrell’s trial lawyer
fell below the minimum required level of professional
competence in representing him, all that we must decide
is whether the state courts were unreasonable in finding
that the defendant would surely have been convicted
even if his lawyer had been up to snuff. I think they were.
  Murrell was one of nearly 500 people who were enjoy-
ing themselves one night in 1993 at a nightclub in Mil-
waukee’s inner city. While he was in the bathroom gam-
bling, a fight broke out between several of his “friends” and
members of another group, the “One-Way Boys.” It is ap-
parent from the record that these were gangs, and not
friendly ones either; had there been no preexisting animos-
ity between them, a shooting would not have been likely
to ensue from someone’s bumping into another person on
the dance floor. The contestants included Carl Owens
and members of the rival gang including the brothers
Jermaine and Mario Burrage, though Jermaine denied
that he was a member, while acknowledging that his
friends were. Shooting broke out and five men were injured
(happily none fatally), including Mario Burrage. Murrell
and Owens were prosecuted together for the shootings.
Jermaine Burrage testified that just prior to the shooting
he had gone into the bathroom, where he had seen Murrell,
and that Owens had burst in and asked Murrell to give
No. 02-1895                                               41

him a gun “because it’s drama.” In response, according to
Burrage, Murrell drew out a semiautomatic pistol, loaded
and cocked it, left the bathroom, and fired five or six
shots into the crowd. Before trial Burrage had also said
that Murrell had left the bathroom in the company of
Owens and that the two had been standing side by
side during the shooting. But at trial Burrage testified
that he did not remember where Owens had been stand-
ing. As a result, the judge ordered the case against Owens
dismissed.
  As a member of a rival gang whose brother had been one
of the victims of the shooting, and having contradicted
his prior statement regarding Owens, Burrage was not a
highly credible witness. He testified that he had given the
account that he gave at trial to a police officer or security
guard at the scene of the shooting, but the evidence at
trial was that no one had taken a statement from him;
nor did any officer or guard match the description that
Burrage gave of the person to whom he had given the
statement. He first called the police the morning after the
shooting. His story was discrepant with other evidence
offered at the trial as well, and it also contradicted itself
with respect to the size of the gun, what hand Murrell
had held it in, where Murrell was when he started to
shoot, and who else was in the bathroom.
  The key evidence against Murrell was given by a secu-
rity guard at the nightclub named Christopher Davis.
Davis testified that he had seen Murrell leave the club
after the shooting, clutching his side as if he were hiding
a weapon, and that when he asked Murrell to stop, Mur-
rell ran away and tossed a pistol under a car. The pistol
was later recovered—and sure enough it was the one
that had been used in the shootings. This iced the case
against Murrell.
  Yet at a probation revocation hearing conducted before
the trial, Davis had testified that he had not seen Murrell
42                                            No. 02-1895

holding or tossing the gun, that rather the nightclub’s
bouncer, Danny DeNeal, had told him that he (DeNeal) had
seen Murrell drop the gun. Davis had made a similar
statement to Murrell’s original lawyer, who had turned
it over to Murrell’s trial lawyer, who had done nothing
with it. The lawyer was also shown a statement that
DeNeal had given to the police the night of the shootings
to the effect that he had seen a man, who from his descrip-
tion could not have been Murrell, run from the scene of
the crime and toss the gun—the very gun that had done
the shooting—under a parked car. The lawyer did noth-
ing with this statement either. He neither impeached
Davis with his prior inconsistent statements—one of
which, the one at the probation revocation hearing, had
been under oath—nor called DeNeal as a witness. He
acknowledged having no tactical reason for these omissions,
which is why the state does not argue that he rendered
competent professional assistance to Murrell. At a state
postconviction hearing, DeNeal recanted his statement
that he had seen who had tossed the gun; this cast a
shadow over Davis’s testimony that DeNeal had told him
the night of the shooting that he had seen Murrell toss
the gun.
  Impeaching Davis with his prior inconsistent state-
ments and calling DeNeal as a witness to contradict
Davis’s present testimony would have neutralized Davis
as a prosecution witness, leaving the state’s entire case
to rest on the narrow shoulders of Burrage—who, to re-
peat, was a member of a rival gang, whose brother had
been shot, and who was an unreliable witness, having in
effect recanted at trial a key portion of his statement to
the police. Had Davis been neutralized in the manner
indicated, Murrell might well have been acquitted. In his
closing argument, the prosecutor emphasized that Davis’s
credibility had not been impaired—indeed not, because
of the failure of Murrell’s lawyer either to impeach
No. 02-1895                                             43

Davis with Davis’s prior inconsistent statements or to
put DeNeal on the stand to contradict Davis’s testimony.
  In finding (by a split vote) that the lawyer’s pratfalls
had not prejudiced Murrell, the state appellate court
erroneously stated that Davis’s testimony that he had
seen Murrell toss a gun had been corroborated by the
testimony of other officers; actually they were merely
repeating what Davis had told them and thus uttering
inadmissible and unreliable hearsay. State v. Peters, 479
N.W.2d 198, 201-02 (Wis. App. 1991). My colleagues re-
peat this mistake. It is true as they point out that much
of Davis’s testimony was corroborated, but not the
crucial part of it. On cross-examination by Murrell’s trial
lawyer, Davis emphatically repeated his emphatic direct
testimony that he had seen Murrell toss the gun. Compare
this with his testimony at the revocation hearing:
   Q: Did you ever actually observe David Murrell with
   a gun in his possession?
   A: No, I didn’t.
   Q: You didn’t actually see David Murrell drop a gun.
   A: No, I didn’t.
What is true as my colleagues emphasize is that Davis
also testified at that hearing that someone had called out
“ ‘He dropped it, he dropped it.’ I looked down, and lo and
behold, it was there on the ground, right—he had just
passed that point, I know that.” But at trial he testified
that he had not heard anyone say “he dropped the gun.” It
was he who had said it: “No one screamed there was a
gun until after that gun hit the ground. That’s when I
screamed ‘there’s a gun.’ ”
  All this would be of little moment had there been no one
besides Murrell (except Davis) in the parking lot, so that
only Murrell could have dropped the gun. But the only
evidence to support this suggestion was the testimony of
44                                               No. 02-1895

one of the officers that Davis and Murrell were the “first
two people [that he saw] leaving the area.” Davis himself
testified that there was a “stampede” and that Murrell left
after the stampede; another officer referred to a “mass
exodus.” The surveillance videotape confirmed that at
least one person left the club before the person who the
state argued was Murrell clutching his side left seven
seconds later, and that that person also appeared to be
holding something. At least two more people ran out just
seconds after Murrell.
  According to the state appellate court, another officer
identified Murrell as the man seen on the video leaving
the club clutching his side, and thus corroborated a part
at least of Davis’s testimony, though not the critical part.
The court was again mistaken about the record. The offi-
cer said he was unable to identify the person clutching
his side because of the poor quality of the videotape,
and that he had based his identification of Murrell not on
his own first-hand knowledge but on what Davis had
told him: more hearsay, which would have unraveled had
Davis been impeached by his testimony at the revoca-
tion hearing.
  My point is not that the state courts misapplied the
rules of evidence, a matter (in the first instance at least) of
state law; it is that in assessing the harm to the defen-
dant from his lawyer’s performance they misconstrued
the trial record and as a result slighted that harm. The
fact that they considered Davis believable was vitiated by
the errors that I have noted, and anyway the question is
not whether they believed Davis but whether a competent
lawyer would have so undermined Davis’s credibility as
to persuade the jury to acquit Murrell.
  As for DeNeal, it is true as the court pointed out that at
the postconviction hearing he recanted his statement that
he had seen someone who could not have been Murrell
No. 02-1895                                               45

toss the gun. But his new version was that neither he nor
Davis had seen who tossed the gun, and the jury might
have believed this and so rejected Davis’s testimony—or
believed DeNeal’s original statement, made to the police
on the night of the shootings, that he and Davis had
pursued several patrons who had fled the scene of the
shooting; that he had observed a short, black male with a
shaved head and multi-colored sweater (not Murrell) dump
a handgun underneath a car in the parking lot; that he
had told Davis that the man dropped the gun; and that
he (DeNeal) remained near the gun until the police offi-
cers arrived. This statement was consistent with Davis’s
statement at the revocation hearing that DeNeal, not
Davis, had seen someone toss the gun, but of course if
believed it would tend to exonerate Murrell.
   To this my colleagues respond that DeNeal’s statement
about the short bald guy was false and his testimony at
the postconviction hearing “outlandish.” But as the ground
for Davis’s belief that Murrell was the gun-tosser was
DeNeal’s say-so, it is hard to see how DeNeal’s lack of
credibility is helpful to the state. As my colleagues remark,
though without embracing the implications of the remark,
“if DeNeal could not be trusted to tell the truth when he
was under oath, we fail to see how something he said
outside the courtroom, when he was not under penalty of
perjury, would have been accepted by the jury.” Precisely;
and it was outside the courtroom that DeNeal supposedly
told Davis that Murrell had dropped the gun. It is not as
if DeNeal were a friend of Murrell’s, with a motive to lie
to protect him; he was not; on the contrary, he was a
colleague of Davis—both were members of the nightclub’s
security staff—and attempted to apprehend the shooter.
  A friend of Murrell’s, an eyewitness to the shooting
named Horton, asked Murrell before the trial to tell
Murrell’s lawyer to contact him. The lawyer did not do so.
Horton would have testified that he had been looking
46                                           No. 02-1895

at Murrell when he heard the shots, and that Murrell had
not fired them. Horton’s testimony would not have done
much for Murrell, standing alone—except to neutralize
Burrage’s unconvincing testimony. (Horton, it is true,
was a friend of Murrell—but Burrage was an enemy.) If
in addition to calling Horton as a witness, Murrell’s law-
yer had brought out the fact that Davis had not seen who
had dropped the gun—that in testifying that it was Mur-
rell, Davis had just been parroting DeNeal, a thoroughly
unreliable witness—Murrell might well have been acquit-
ted. The state courts were unreasonable in concluding
otherwise. He is entitled to a new trial.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-23-03